PER CURIAM.
Appellant was charged by information with kidnapping. A jury found him guilty of false imprisonment, a lesser included offense. Judgment was entered pursuant to the jury verdict and a sentence of five years in the state penitentiary was imposed.
Appellant seeks reversal of his conviction on the ground that the trial court erred in denying his motion for mistrial that was made because of prosecutorial comments made during closing arguments were so prejudicial as to violate appellant’s sixth *50and fourteenth amendment rights to a fair trial.
We find no merit in these contentions. Therefore the judgment and sentence are affirmed.
Affirmed.